                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ALABAMA
                                 EASTERN DIVISION

 IN RE:                                      }
                                             }
 John H. Hollaway and                        }              Case No. 16-41244-JJR-7
 Joan P. Hollaway,                           }
                                             }
        Debtors.                             }

     ORDER DENYING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

          On May 11, 2021, an Application for Payment of Unclaimed Funds, (Doc. 98), was filed
 for the Claimant, Adams & Cohen, LLC as assignee of the Estate of Joan P. Hollaway, for payment
 of unclaimed funds deposited with the Court, pursuant to 11 U.S.C. § 347(a). The application and
 supporting documentation fail to establish that the Claimant is entitled to the unclaimed funds.
 First, the assignment erroneously refers to the Estate of Joan P. Hollaway as a “creditor” in the
 case and does not accurately set out the succession of each of the debtors’ interests in, and the
 assignor’s entitlement to the funds in paragraph #1. Second, the supporting documents do not make
 a showing that the last will and testament of John H. Hollaway was probated. Thus, the supporting
 documents do not establish that his interest in the funds became the property of Joan P. Hollaway
 upon his death.

        It is, therefore, ORDERED that the Application for Payment of Unclaimed Funds (Doc.
 98) is denied and not approved, without prejudice to the Claimant’s right to file an amended
 application with supporting documents that address the court’s concerns above.

        So ordered this 12th day of May 2021.
                                                            /s/ James J. Robinson
                                                            James J. Robinson
                                                            Chief U.S. Bankruptcy Judge




Case 16-41244-JJR7       Doc 100    Filed 05/12/21 Entered 05/12/21 14:42:16            Desc Main
                                   Document     Page 1 of 1
